Citation Nr: 0504164	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-09 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for residuals of a left 
eye injury.

3.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had service from February 1943 to December 1946.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran is in receipt of nonservice-connected pension 
benefits (since 1978) and more recently, special monthly 
pension on account of the need for regular aid and 
attendance.

During the course of the current appeal, the veteran did not 
pursue the issue of entitlement to service connection for 
neurological residuals of a head injury, and that issue is 
not part of the current appeal.



FINDINGS OF FACT

1.  All reasonably available evidence is in the file for an 
equitable disposition of the current appeal.

2.  Current, chronic bilateral defective hearing is not shown 
to be of service origin and was not present within a year of 
service separation. 

3.  Any current residuals of a left eye injury are unrelated 
to service. 

4.  The veteran has not been diagnosed with PTSD or any other 
acquired psychiatric disorder of service origin.




CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by service and sensorineural hearing loss may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1153, 5103, 5107 (West 1991 & 
Supp. 2003); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309 (2004).

2.  Residuals of a left eye injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5107; 38 C.F.R. §§ 3.102, 3.303.

3.  An acquired psychiatric disorder to include PTSD was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  To the extent 
possible, development has been undertaken herein.  The 
appellant has indicated that he is aware of what is required 
in the way of evidence and both he and his representative 
have specifically indicated that nothing further is known to 
now exist which would benefit his claim.  The Board is 
satisfied that adequate development has taken place and there 
is a sound evidentiary basis for resolution of these issues 
at present without detriment to the due process rights of the 
appellant.  

Service Connection: Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2003); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 ; 38 C.F.R. §§ 3.307, 3.309 (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In general, congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2002); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 
(July 18, 1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  Congenital or developmental defects, as opposed 
to diseases, could not be service-connected because they were 
not diseases or injuries under the law; however, if 
superimposed injury or disease occurred, the resultant 
disability might be service- connected.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Prior to 
March 7, 1997, governing regulations provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Service medical records are not available.

Service documents reflect that the veteran's primary military 
occupational specialty (MOS) was as a munitions worker and at 
the time of one separation, he was assigned to the 1944th 
Ordnance Ammunition Co., in Salua Army Air Base, Kharagpur, 
India.  Another VA document from March 1947 reflects that the 
1944th's location was 3401th Bomb Squadron, Smokey Hill, AAF 
BU.  Separation documents also show that he qualified in the 
M-1 Carbine in April 1944; another document reflects his 
qualifying in the pistol as well.  He was last separated from 
the 2704th AAF Base Unit, Keesler Field, MS.

He was awarded the Asiatic Pacific Theater Ribbon with two 
bronze battle stars, the Victory Medal, and the American 
Theater Service Ribbon.  His WD AGO Form 53-55 states that he 
received no wounds in action, and had not gone to any 
specialized training schools; it shows his MOS as an airplane 
and engine mechanic.  His WD AGO Form 100 reflects that he 
had been in the AAF for 2 years and 8 months as a PFC; he 
then went to Airplane and Engineer School and was overseas 
before reenlisting in the AAF in November 1945.

A VA hospital report summary is of record showing than in 
August and September 1952, he was seen for nonservice-
connected sacroiliac arthritis which was treated and 
improved.  He was said to have no claim pending.  It was 
noted that he probably had a herniated nucleus.  He had had 
no prior hospitalizations.

On a VA Form 21-526, filed for pension benefits in 1978, the 
veteran reported that he had had spinal problems in 1975.

On VA examination in 1978, an extensive history and medical 
evaluation was undertaken and is of record.  The veteran 
referred to back and neck treatment in 1975 at two 
facilities.  He said that he had associated neck and back 
injuries with pain, severe headaches, loss of hearing at 
times, numbness in his legs and numbness in his arms and 
hands.  The veteran had been working for many years as an 
auto mechanic; he had not worked since an on-the-job injury 
in May 1975.  He denied any psychiatric problems and said 
that he took pain killing medications for pain caused by the 
injury at work.  The examiner found no psychiatric disorder.

With regard to his injuries, the veteran said that he had 
been working at a car agency when the hood of a car fell and 
struck him on the neck since which he had had low back and 
headaches, both of a severe nature.  X-rays were said to show 
minimal degenerative changes in the cervical and thoracic 
spines, and obliteration of the sacroiliac joints compatible 
with ankylosing spondylitis.  

In summary, on inquiry, the veteran reported that his 
problems all stemmed from an accident in May 1975.  He said 
that he had no reason to and did not intend to claim service 
connection.  In May 1975, he had been leaning over the hood 
of a car when his feet slipped from under him and the back of 
his neck just behind the skull hit the edge of the hood.  
Since then, he had had "screaming" pain in the neck without 
arm radiation.  He had seen a chiropractor which had not 
helped much and after which he started having headaches.  
Eventually he developed low back pain as well.  Some time 
after the original injury, he had gone to a neurosurgeon and 
had had traction, etc. and was found to have numbness and 
weakness in the arms which caused problems in holding tools.  

The examiner also noted that he had developed intermittent 
clonus in the right lower extremity.  The examiner felt that 
his hearing seemed unimpaired as did his eyes and vision.  
However, the right pupil was much smaller than the left 
although the veteran said he had no history of eye injury.  
There seemed to be no sign of exophthalmia or any differences 
in the palpebral fissures.  Hearing and eye testing was 
within normal limits.  There were some sensory changes in the 
back of the head due to the auto trauma.

On another segment of the 1978 VA examination, with regard to 
his service career, the veteran said that he had an injury to 
his knee that put him in the hospital for 3 weeks and then he 
had gone back to duty as an airplane mechanic.  His condition 
on discharge was good.  He had had no illness that produced 
hospitalization except in association with the 1975 incident.

With regard to stressors incidents in service, the veteran 
has reported that in June 1945, a private, JS, was killed.  
He has also indicated that his head injury was caused by a 
9" gun while on the USS BUTLER.  He has alleged that his 
ears were hurt at that same time and he was sent to sick 
call; that he had a chest injury with broken ribs when with 
the 1944th in India.  He also claims to have incurred a right 
lower leg wound when with the 581st Bomb Group of the 142nd 
Ordnance Company.

The service department via U.S. Army Services Center for Unit 
Records Research (CURR) has certified that there is no record 
of a JS dying on June 15, 1945; however, soldiers by that 
same name died on January 14, 1945 and April 6, 1945.  
Casualty reports for those soldiers were attached, one having 
been buried in the Netherlands and the other in Belgium.   

A VA Form 119 dated in June 2001 is of record to the effect 
that the veteran had no more records to provide.  His 
representative has also since indicated that they have no 
additional records.

On an examination for aid and attendance purposes in 2003, 
the veteran was noted to have limitations in the right wrist 
secondary to pain.  He was described as somewhat stooped and 
appearing older than his stated age of 79 years.  Primary 
difficulties involved loss of memory and the need for 
continuous oxygen due to his chronic obstructive pulmonary 
disease (COPD).

In his VA Form 9, the veteran reported that his bilateral 
hearing loss occurred on shipboard when he was underneath a 
gun turret and with gunnery practice it affected his hearing.  
He stated that the left eye injury was recorded in VA 
records, and that his was a combat veteran with PTSD; and 
that he had flashbacks and was not sleeping well.

On recent VA outpatient and evaluative reports including a 
detailed report from August 2002 and since, the veteran has 
been seen for a variety of disabilities including relating to 
his blood pressure, headaches, visual disturbances and 
chronic ischemic heart disease with congestive heart failure 
as well as COPD.  A variety of eye problems were noted 
including visual field defect, anatomical narrow angle 
cataract, prime open angle glaucoma with nonexudative macular 
degeneration and senile nuclear cataract.  He was noted to 
have hearing problems so his wife provided many of the 
historical details.  Primary diagnoses include hypertension, 
coronary artery disease, COPD, benign prostatic hypertrophy 
and glaucoma.  It has been certified that no further records 
are available.

Analysis

The Board has carefully evaluated all of the evidence in this 
case in association with the veteran's allegations.  In 
circumstances such as this, where there are no service 
medical records, every attempt is made to corroborate and 
support assertions and in other matters to aid an appellant 
in his or her claim.  In this case, searches for collateral 
service documentation as to medical care have been 
unproductive, although there is some documentation as to 
units, locations, etc. wherein the veteran served.  Given the 
evidence now of record, however, the Board is satisfied that 
everything has been accomplished that could be done to 
provide the most favorable evidentiary basis for adjudicating 
the veteran's claim.  

There are reports of comprehensive post-service clinical 
evaluations in 1975 and 1978, as well as currently, and this 
provides a fundamentally sound basis for reaching certain 
conclusions at this time in resolving his claims.

The Board can stipulate, for argument's sake, that the 
veteran may have very well experienced an acute episode of 
hearing loss when exposed to shipboard noises and when in 
close proximity to large guns being fired.  However, such an 
isolated incident becomes irrelevant to the issue at hand if 
this phenomenon did not become a chronic problem which has 
lasted to date.  There is no evidence to reflect that he had 
hearing loss at separation or within a year thereof.  

On one occasion the veteran recalled that he had had some 
hearing problems after the 1975 accident, which of course 
would also be unrelated to service.  But it is important to 
note that clinical records including a comprehensive physical 
examination in 1978 showed no complaints or any objective 
signs of any hearing loss; hearing acuity was described as 
normal in 1978; and in fact, the veteran denied that he had 
any residuals of service difficulties at that time.  Any loss 
experience in service must be considered to have been acute 
and transitory in nature.  

And while the veteran, now in his early 80's, has currently 
demonstrated bilateral hearing loss, there is no medical 
opinion or other evidence of record to reflect that his 
current hearing problems are in any way attributable to 
anything of service origin including acoustic trauma.  Absent 
chronicity and such a nexus, service connection is not 
warranted.

The veteran now alleges that he hurt his left eye in service.  
This is not shown in service records, but that would not 
necessarily be fatal to his claim if there was some sign of 
post-service chronicity relating to identifiable left eye 
injury residuals.  It is clear that there was intercurrent 
trauma, i.e., when he was hit on the head in an occupational 
auto-hood incident in 1975, although it was not specifically 
shown that he hurt his eye at that time.  However, when he 
was seen in 1978, he denied any eye trauma in service.  And 
while the examiner in 1978 noted that he had a smaller pupil 
in one eye than the other (albeit the smaller eye was the 
right not the left as now concerned), this was not said to be 
due to trauma, in or after service.  More importantly, vision 
was nonetheless then described as normal.  

The fact that the veteran now has a myriad of eye problems in 
no way reflects that any of them are in any way attributable 
to left eye trauma in service.  Absent clinical evidence in 
or since service, any demonstrated chronicity over the years, 
and any medical opinion in that regard, service connection is 
not warranted for any residuals of a left eye injury.

As for an acquired psychiatric disorder, the veteran may well 
have had some stressful circumstances in service.  However, 
there is no evidence of an acquired psychiatric disorder 
since service including a specific negative finding in that 
regard in 1978.  In fact, he is not now diagnosed as having 
any acquired psychiatric disorder to include PTSD.  

And while the Board sympathizes that it is also entirely 
conceivable that he, like many other former service persons, 
may have some uncomfortable memories of his service 
experience such as nightmares, as he has alleged, this is in 
no way reflective of an acquired psychiatric disorder to 
include PTSD.  The veteran does not now exhibit an acquired 
psychiatric disorder including PTSD which is due to service 
nor may such be presumed.

In each of these issues, the evidence is unequivocal; there 
is no doubt raised, and accordingly, none to be resolved.  


ORDER

Service connection for bilateral defective hearing, residuals 
of a left eye injury, and acquired psychiatric disorder to 
include PTSD is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


